DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a parser component that receives an input qasm and parses it as a circuit graph; a layering component that segments the circuit graph into multiple layers; an evaluation engine that reads respective layers, translates the respective layers into a mathematic expression over qubits, and performs a simplification of the input qasm; and a checker that determines whether the input ... and the simplified qasm are equivalent, wherein prior to determining the equivalency, the checker modifies an amount or a type of one or more gates of the input qasm", in combination with the remaining claim elements as set forth in claim 1, and claims 2-8 depending therefrom.

The prior art does not disclose or suggest, "receive ... an input qasm and parsing it as a circuit graph; segment ... the circuit graph into multiple layers; read ... respective layers and translating the respective layers into a mathematic expression over qubits, and performs a simplification of the input qasm; and determine ... whether the input qasm and the simplified qasm are equivalent, wherein prior to determining the equivalency, modify, by a checker, an amount or a type of one or more gates of the input qasm", in combination with the remaining claim elements as set forth in claim 17, and claims 18-20 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed 9/29/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 7 of the reply, Examiner agrees that the amendment overcomes the rejection.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852